The defendant’s “Motion to Compel a Finding or Proceed on the Record and Transcript” filed in connection with his motion for a review of bail in his appeal from the Superior Court for the judicial district of Waterbury is granted to the extent that the trial court is directed to file with this court a *654finding, such as circumstances permit, setting forth the basis for its ultimate conclusion, including any claims of law made together with its conclusions thereon.
Victor M. Ferrante and, of the New York bar, William M. Kunstler, in support of the motion.
Submitted March 12
decided March 19, 1975